CHIEF JUSTICE TURNAGE
dissenting.
¶17 In reversing the District Court’s finding that a treatment plan for Ford was impractical, the Court relies on Matter of W.Z. (1997), 285 Mont. 16, 946 P.2d 125, in which we held that “the Court will not permit the termination of parental rights without first establishing a treatment plan unless a showing of facts clearly proves the impossibility of any workable plan.” Because I believe the facts in this case are distinguishable from those presented in Matter ofW.Z.,I respectfully dissent.
¶18 Unlike the social worker in W.Z., the social worker in this case did contact Ford to request the release of his medical records so that evaluations and recommendations could be performed from which a treatment plan could be formulated. Ford, however, remained consistent in his refusal to cooperate with DPHHS and declined to release his medical records, leaving DPHHS with no resources from which to generate a treatment plan suited to Ford’s particular needs. Moreover, the Court’s conclusion that “Ford’s refusal to disclose his medical records played an important role in the District Court’s determination that a treatment plan was impractical” overlooks additional facts which distinguish this case from Matter ofW.Z.
¶19 For instance, in its Findings of Fact, Conclusions of Law and Order, the District Court noted that Ford’s incarceration was at a considerable distance from the location of his children in Montana. Once a treatment plan has been implemented and it appears that the plan will be successful, a process of reunification is required in which visitations between parent and child are slowly increased over a period of *500time. In Ford’s case, execution of the reunification process was made impractical by the financial and logistical difficulties of transporting Ford’s children to Minnesota on an increasingly regular basis.
¶2 0 Reunification was further hampered by Ford’s incarceration because of the length of separation it had already caused between Ford and his family. By the time reunification could reasonably occur, the children would have been out of the home longer than they ever lived in the home. This would have made reestablishing the relationships between parent and child more difficult and would have required a longer period of reunification before the children could again be placed with Ford.
¶21 Ford’s incarceration in Minnesota also made a treatment plan impractical insofar as DPHHS was limited in its ability to monitor his attendance at the programs recommended for him and to perform periodic evaluations of the success of the treatment plan. Additionally, the record in this case shows that any treatment plan designed for Ford would have required the performance of a number of tasks, such as establishing a home for the children and demonstrating an ability to manage the daily care of the children and provide for their welfare. Ford’s own testimony at the hearing indicated that the completion of some or all of these tasks would have been rendered impractical during the term of his incarceration.
¶22 Because I believe there is substantial credible evidence in the record to support the findings of the District Court, I would hold that the District Court did not err in waiving the implementation of a treatment plan and terminating Ford’s parental rights in J.F. and C.F.